Title: From James Madison to John Langdon, 2 July 1801
From: Madison, James
To: Langdon, John


Dear Sir
Washington July 2. 1801
Every thing in your favor of the 24. ult: gives me pleasure, but the determination which it discloses to decline the share to which you were invited in the present administration. We had all flattered ourselves with the hope that we should have had you among us. The apology you make for disappointing us is by no means satisfactory. You should have allowed your friends to decide the point which you have decided against yourself. If the interregnum in the Navy Dept. had not been already so long protracted, and your refusal of it were less peremptory, I should still recommend an appeal from your sentence which would assuredly be reversed. The President, will I fear find it difficult to replace you, from among the few who are fit for the station, and are not precluded by their commercial engagements. Be so good as to present to Mrs. Langdon & to accept yourself, the joint & best wishes of Mrs. Madison, and your sincere friend & servant.
James Madison
 

   
   RC (NhHi: Langdon-Elwyn Family Papers). Docketed by Langdon.


